UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1538


STEVEN GLENN JOHNSON, a/k/a Steven Glenn: Johnson,

                Plaintiff - Appellant,

          v.

THE STATE OF NORTH CAROLINA,

                Defendant – Appellee,

          and

UNITED STATES OF AMERICA; FEDERAL RESERVE, And all those
similarly situated,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:14-cv-00050-FL)


Submitted:   August 18, 2016                 Decided:   August 22, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Glenn Johnson, Appellant Pro Se. Olga Eugenia Vysotskaya
de Brito, Special Deputy Attorney General, Raleigh, North
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Steven Glenn Johnson appeals the district court’s orders

granting North Carolina’s motion to set aside entry of default

judgment    and   denying   Johnson’s     ancillary   motions;     denying

Johnson’s motion to alter or amend that judgment and his companion

motion; directing Johnson to file proof of service upon North

Carolina by a certain date; dismissing Johnson’s complaint without

prejudice   for   failure   to   timely   serve   process;   and   denying

Johnson’s motion to alter or amend that judgment. We have reviewed

the record and find no reversible error.          Accordingly, we grant

leave to proceed in forma pauperis and affirm the district court’s

rulings in the disputed orders.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                    3